     Case 3:20-cv-01569-GPC-MDD Document 24 Filed 12/02/20 PageID.378 Page 1 of 32



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11     L.J., a minor, by and through his Guardian         Case No.: 20cv1569-GPC(MDD)
       ad Litem Karyn Jones, an individual,
12
                                         Plaintiff,       ORDER:
13
       v.                                                 1) GRANTING IN PART AND
14
                                                          DENYING IN PART DEFENDANTS
       POWAY UNIFIED SCHOOL
15                                                        CITY OF SAN DIEGO AND
       DISTRICT, a California public entity,
                                                          OFFICER MCGILL’S MOTION TO
16     AMY RICHARDSON, an individual,
                                                          DISMISS, [Dkt. No. 2];
       CITY OF SAN DIEGO, a public entity,
17
       OFFICER DYLAN MCGILL, an
                                                          2) GRANTING DEFENDANTS PUSD
18     individual, OFFICER YOUNG JU, an
                                                          AND RICHARDSON’S MOTION TO
       individual, COUNTY OF SAN DIEGO, a
19                                                        DISMISS, [Dkt. No. 9]; and
       public entity, COMMUNITY
20     RESEARCH FOUNDATION, INC., a
                                                          3) GRANTING IN PART AND
       California not-for-profit corporation, and
21                                                        DENYING IN PART DEFENDANTS
       DOES 1-100, inclusive,
                                                          CRFI AND JU’S MOTION TO
22                                    Defendant.          DISMISS, [Dkt. No. 12].
23
24          Pending before the Court are fully briefed motions by Defendants City of San
25    Diego and Officer Dylan McGill for failure to state a claim pursuant to Federal Rule of
26    Civil Procedure (“Rule”) 12(b)(6), (Dkt. Nos. 2, 16, 23); Defendants Poway Unified
27    School District and Amy Richardson for lack of subject matter jurisdiction pursuant to
28

                                                      1
                                                                               20cv1569-GPC(MDD)
     Case 3:20-cv-01569-GPC-MDD Document 24 Filed 12/02/20 PageID.379 Page 2 of 32



 1    Rule 12(b)(1) and failure to state a claim pursuant to Rule 12(b)(6), (Dkt. Nos. 9, 18, 22);
 2    and Defendants Community Research Foundation, Inc. and Young Ju1 for failure to state
 3    a claim under Rule 12(b)(6). (Dkt. Nos. 12, 17, 19). Based on the reasoning below, the
 4    Court GRANTS in part and DENIES in part the City of San Diego and Officer McGill’s
 5    motion to dismiss; GRANTS PUSD and Richardson’s motion to dismiss and GRANTS
 6    in part and DENIES in part CRFI and Ju’s motion to dismiss. Plaintiff is granted leave to
 7    file a first amended complaint.
 8                                               Background
 9           On June 22, 2020, Plaintiff L.J., a minor by and through his Guardian ad Litem
10    Karyn Jones (“Plaintiff” or “L.J.”) filed a complaint against numerous defendants in San
11    Diego Superior Court alleging eleven causes of action arising from his alleged unlawful
12    and unconstitutional detention and alleged disability discrimination by the defendants
13    during an incident at his school. (Dkt. No. 1-3, Compl.) Defendants are three separate
14    entities and their employees and include Defendants Poway Unified School District
15    (“PUSD”) and Amy Richardson (“Richardson”), the Vice Principal of Design 39
16    Academy (“Design 39”); Defendants City of San Diego and Officer Dylan McGill
17    (“Officer McGill”); and Defendants Community Research Foundation, Inc. (“CRFI”) and
18    CRFI Clinician Young Ju2 (“Ju”).3 (Dkt. No. 1-3, Compl.) On August 13, 2020, the City
19    of San Diego and Officer McGill filed a notice of removal and the case was removed to
20    this Court. (Dkt. No. 1, Not. of Removal.)
21           On May 7, 2019, L.J. was nine years old and a third grade student at Design 39
22    located in San Diego, CA. (Dkt. No. 1-3, Compl. ¶ 16.) Design 39 is a TK-8 school
23    within the Poway Unified School District. (Id.) Plaintiff was documented as having
24
25    1
        Defendant Young Ju filed a notice of joinder in Defendant Community Research Foundation, Inc’s
26    motion to dismiss. (Dkt. Nos. 15, 20)
      2
        While Young Ju is referred to as “Officer Ju” in the complaint, it is not disputed that Ju is a PERT
27    clinician employed by CRFI which Plaintiff does not dispute.
      3
        County of San Diego was named as a Defendant but was dismissed by way of a joint motion to dismiss
28    which the Court granted on October 8, 2020. (Dkt. Nos. 11, 13.)

                                                        2
                                                                                         20cv1569-GPC(MDD)
     Case 3:20-cv-01569-GPC-MDD Document 24 Filed 12/02/20 PageID.380 Page 3 of 32



 1    autism by Design 39 in February 2019 during the tri-annual testing period required by the
 2    Individualized Education Plan (“IEP”) which Plaintiff had in place since he was in
 3    kindergarten. (Id. ¶ 19.) Due to his autism, he was easily over stimulated, sensitive to
 4    noise, and had difficulty processing the rapid input of stressful situations. (Id. ¶ 18.) As
 5    such, he frequently reacted with a “fight or flight” response that may be atypical or
 6    exaggerated for a situation. (Id.) He was also frequently teased and bullied by other
 7    children due to his symptoms which increased his difficulty in exhibiting appropriate
 8    social responses. (Id.)
 9          Prior to the incident, his teacher described L.J. as a friendly and polite student and
10    spent the majority of his time alone or working with students in a small group. (Id.)
11    Moreover, L.J.’s interactions with his peers were kind and caring and he was liked by his
12    classmates. (Id.) Prior to May 6, 2019, Plaintiff had been bullied by students on multiple
13    occasions and despite Plaintiff’s parents raising the issue with school officials on at least
14    six occasions, the school took no action. (Id. ¶ 22.)
15          On Monday, May 6, 2019, L.J. was participating in a group assignment with
16    several students who had previously bullied him. (Id. ¶ 23.) He became overwhelmed
17    and frustrated and stated he did not want to participate in the group. (Id.) Student A then
18    teased and taunted Plaintiff stating “you’re a quitter, [Plaintiff]”. (Id.) When the group
19    returned to the classroom, the students complained that Plaintiff had reacted
20    inappropriately. (Id.) L.J. allegedly told Student A that he was going to bring a ninja
21    stick, taser gun and his cub scout pocket knife to school and hurt him the next day. (Id.)
22    Vice Principal Amy Richardson was informed of the incident and left a voicemail
23    message with Plaintiff’s parents. (Id.) Mrs. Jones, L.J.’s mother, returned the call ten
24    minutes later but was unable to reach Richardson so she then emailed the teacher, but did
25    not receive a response. (Id.)
26          On Tuesday, May 7, 2019, after interacting with Students A and B, Plaintiff
27    repeatedly stated things like “this is not going to end well,” “I hate you,” and “I hate
28    everyone in this class.” (Id. ¶ 24.) When his teacher Ms. Becker approached, Plaintiffs

                                                    3
                                                                                   20cv1569-GPC(MDD)
     Case 3:20-cv-01569-GPC-MDD Document 24 Filed 12/02/20 PageID.381 Page 4 of 32



 1    said, “no you’re the worst of all. You act nice but really, you’re a criminal too. You told
 2    the principal on me, and I’m going to tell the principal on you and this whole class.” (Id.)
 3    Ms. Becker then called the school’s Welcome Center and then around 9:15 a.m.,
 4    Richardson arrived, took Plaintiff to the Welcome Center/Office and searched Plaintiff’s
 5    person and belongings. (Id. ¶¶ 24, 25.) No weapons or dangerous items were found.
 6    (Id.) She then proceeded to detain and interrogate Plaintiff for at least four hours without
 7    contacting his parents and asked him questions about whether he wanted to hurt or kill
 8    himself or others. (Id.) She also required him to complete a psychological evaluation
 9    that asked him to choose between two options – that he wanted to hurt himself or kill
10    himself. (Id.) She threatened him with law enforcement involvement and/or arrest if he
11    did not sign the statement. (Id.) He was very confused as he thought he was taken to the
12    office to address the teasing and bullying committed by Student A but she made no
13    mention of the bullying. (Id.) He also informed Richardson that he had a “hate list” that
14    included eight individuals who had repeatedly bullied him. (Id.)
15           During the interrogation, law enforcement was contacted. (Id. ¶ 26.) San Diego
16    Police Officer McGill and Psychiatric Emergency Response Team4 (“PERT”)
17    “Officer” Young Ju arrived in a marked patrol car. (Id.) According to the complaint, Ju
18    had no training concerning autism. (Id. ¶ 29.) While Officer McGill waited in the patrol
19    car, Ju met with Plaintiff and Richardson and similarly berated Plaintiff with questions
20    about whether he wanted to hurt himself or others, and treated Plaintiff as if nothing had
21    prompted his statements. (Id. ¶ 30.) Ju repeatedly threatened L.J. with going to jail if he
22    did not answer the questions or cooperate. (Id.) Though terrified, Plaintiff remained
23    calm during the four-hour interrogation despite missing lunch and not having any water.
24    (Id. ¶ 31.) Richardson and Ju also refused Plaintiff’s request to call his parents. (Id.) He
25
26
      4
        “PERT began in San Diego County in 1996 as a partnership between law enforcement officers and
27    mental health clinicians.” (Dkt. No. 1-3, Compl. ¶ 27 (citation omitted).) PERT's mission is to “de-
      escalate a mental health emergency and, when possible, redirect the individual to mental health services
28    instead of hospitalization or incarceration.” (Id. (citation omitted).)

                                                          4
                                                                                           20cv1569-GPC(MDD)
     Case 3:20-cv-01569-GPC-MDD Document 24 Filed 12/02/20 PageID.382 Page 5 of 32



 1    was ultimately forced to sign a written statement about the incident that he did not write
 2    and could not read. (Id.) Ju decided to take Plaintiff to Rady Children’s Hospital
 3    (“Rady’s”) for a psych-evaluation and handcuffed and walked him out to the patrol car.
 4    (Id.) During the four-hour interrogation, Richardson and Ju did not contact Plaintiff’s
 5    parents or allow him to consult with legal counsel. (Id. ¶ 32.)
 6          The school called Mrs. Jones at around 1:45 p.m. and told her that “the police are
 7    taking your son.” (Id. ¶ 33.) She demanded more information but Richardson responded,
 8    “I’m sorry, the decision has been made and there is nothing I can do.” (Id. ¶ 33.)
 9    Richardson advised Mrs. Jones to not get involved but she demanded they wait until she
10    arrived. (Id. ¶ 33.) She arrived at the school between 1:45 p.m. and 2 p.m. and met with
11    Richardson and asked to see Plaintiff. (Id. ¶ 34.) Richardson did not tell her where
12    Plaintiff was and instead asked her to sit in a room while Ju was brought in to provide a
13    brief summary of what happened. (Id.) Ju, wearing a police uniform, did not explain
14    who he was or his relationship to the police department and referred to Officer McGill as
15    “his partner.” (Id.) As Richardson and Ju explained what happened, Mrs. Jones
16    explained that Plaintiff has autism to which Ju did not respond. (Id.) Instead, he said
17    made the decision and there was nothing she could do. (Id.) When Mrs. Jones asked if
18    Plaintiff could be placed in her care, Ju responded that he could either take Plaintiff to
19    Rady’s or arrest him for verbal threats. (Id.)
20          Mrs. Jones then demanded to see L.J. (Id. ¶ 35.) When informed he was in the
21    patrol car, she proceeded to the car and knocked on the window and asked to see her son.
22    (Id.) Officer McGill eventually agreed and when Mrs. Jones opened the door, she saw
23    Plaintiff handcuffed in the back seat completely terrified and confused and stated, “Mom,
24    why am I here? I don’t know what is going on?” (Id.) Plaintiff sat in the back seat of
25    the patrol car while handcuffed for over an hour with no ventilation as the car sat in direct
26    sunlight in front of the school. (Id. ¶ 36.) During this time, Ju said he could not leave
27    until he called all the people on the “hate list.” (Id.) Mrs. Jones then asked Ju and
28    McGill whether she could transport him to Rady’s but Ju responded, “no, this is our

                                                       5
                                                                                  20cv1569-GPC(MDD)
     Case 3:20-cv-01569-GPC-MDD Document 24 Filed 12/02/20 PageID.383 Page 6 of 32



 1    policy” and she could not take him. (Id.) Mrs. Jones told them that she would follow
 2    them. (Id.)
 3          Around 3 p.m., they headed to Rady’s. (Id. ¶ 37.) While still handcuffed, L.J. sat
 4    in the waiting room with Mrs. Jones, Officer McGill and Ju. (Id. ¶ 39.) After about 30
 5    minutes, Mrs. Jones asked Ju if the handcuffs could be removed so L.J. could eat a snack,
 6    and Ju responded, “you’ll have to ask my partner.” (Id.) Officer McGill then said, “well
 7    I suppose so” and removed the handcuffs which left bright red marks and cuts on L.J.’s
 8    wrists. (Id.) While waiting, Ju filled out a report and asked Mrs. Jones some questions.
 9    (Id. ¶ 40.) When Mrs. Jones asked Ju if he had included the names of the bullying
10    students, he responded, “what do you mean? I don’t know anything about that.” (Id.)
11          After about 1.5 to 2 hours, Plaintiff was brought into an exam room. (Id. ¶ 41.) Ju
12    gave his report and left. (Id.) The nurse checked Plaintiff’s vitals, asked about
13    medication and posed general mental health screening questions and she responded, “It’s
14    not a big deal, this happens a lot. These guys bring kids in all the time who just say
15    things.” (Id.) They waited for another hour for the doctor to arrive, asking the same
16    questions. (Id.) Finally, a social worker conducted a mental health screening and
17    reviewed the PERT report. (Id.) She noted Plaintiff’s conduct was typical for autistic
18    individuals and made note of the bullying that prompted the incident. (Id.) They were
19    released from the hospital at 9:00 p.m. (Id.)
20          The next day, on May 8, 2019, at 3:44 p.m. Richardson left a voicemail with Mrs.
21    Jones stating that Plaintiff had been suspended for five days pending administrative
22    review. (Id. ¶ 42.) Around May 10, 2019, Design 39 sent a notice stating that Plaintiff
23    was suspended from school for five days and a Manifestation Determination Review and
24    an Administrative Review meeting was set on Tuesday, May 14, 2019. (Id. ¶ 43.) At the
25    hearing, it was determined that Plaintiff’s conduct was a result of his disability and that
26    his suspension would not be in effect, although it was already served. (Id.) Mr. and Mrs.
27    Jones informed Design 39 that Plaintiff could not return to school because he was
28    severely traumatized by the incident and terrified to return to school. (Id.) School

                                                      6
                                                                                  20cv1569-GPC(MDD)
     Case 3:20-cv-01569-GPC-MDD Document 24 Filed 12/02/20 PageID.384 Page 7 of 32



 1    administrator offered to meet with Plaintiff individually for the remainder of the school
 2    year which, according to Plaintiff, only highlighted the district’s lack of understanding
 3    for kids with autism or the severe impact of the incident. (Id.)
 4             Due to the incident, Plaintiff became fearful of police officers, cried every time he
 5    tried to do school work, experienced nightmares, was afraid to go into a room with more
 6    than three people and was unable to engage in any social interactions due to severe social
 7    anxiety. (Id. ¶ 44.) Mr. and Mrs. Jones reported that Plaintiff was in shock for several
 8    weeks after the incident and only recently has been able to begin therapy but is still
 9    unable to discuss the incident. (Id.) Plaintiff was unable to return to school and began at
10    a different school the following school year. (Id.)
11             The complaint alleges the following eleven causes of action:
12             First Cause of Action:  42 U.S.C. § 1983 against Richardson, Ju and Officer
                                       McGill;
13
               Second Cause of Action: 42 U.S.C. § 1983 Monell5 claim against PUSD, City of
14                                     San Diego, and CRFI;
               Third Cause of Action: Title II of the American with Disabilities Act (“ADA”)
15
                                       against PUSD, City of San Diego, and CRFI;
16             Fourth Cause of Action: Section 504 of the Rehabilitation Act against PUSD, City
                                       of San Diego, and CRFI;
17
               Fifth Cause of Action: California Education Code section 220 against PUSD and
18                                     Richardson
               Sixth Cause of Action: Unruh Civil Rights Act, California Civil Code section 51
19
                                       et seq. against PUSD, City of San Diego, and CRFI;
20             Seventh Cause of Action:California Government Code section 815.6 against
                                       PUSD, City of San Diego, and CRFI;
21
               Eighth Cause of Action: Negligence against all Defendants;
22             Ninth Cause of Action: False Imprisonment/Arrest against all Defendants;
               Tenth Cause of Action: Battery against Ju, McGill, City of San Diego, and CRFI;
23
               Eleventh Cause of Action: Intentional Infliction of Emotional Distress against all
24                                     Defendants
25
26
27
28    5
          Monell v. Dep’t of Social Servs. of City of New York, 436 U.S. 658 (1978).

                                                            7
                                                                                       20cv1569-GPC(MDD)
     Case 3:20-cv-01569-GPC-MDD Document 24 Filed 12/02/20 PageID.385 Page 8 of 32



 1    (Dkt. No. 1-3, Compl.) Defendants City of San Diego and Officer McGill move to
 2    dismiss the complaint pursuant to Federal Rule of Civil Procedure (“Rule”) 12(b)(6).
 3    (Dkt. No. 2.) Defendants PUSD and Amy Richardson move to dismiss the complaint
 4    pursuant to Rule 12(b)(1) and alternatively Rule 12(b)(6). (Dkt. No. 9.) Defendants
 5    CRFI and Ju move to the dismiss the complaint under Rule 12(b)(6). (Dkt. No. 12.)
 6    Plaintiff filed oppositions to these motions. (Dkt. Nos. 16, 17, 18.) Defendants replied.
 7    (Dkt. Nos. 19, 20, 22, 23.)
 8                                             Discussion
 9    A.    Federal Rule of Civil Procedure 12(b)(1)
10          Federal Rule of Civil Procedure 12(b)(1) provides for dismissal of a
11    complaint for lack of subject-matter jurisdiction. Fed. R. Civ. P. 12(b)(1). Rule
12    12(b)(1) jurisdictional attacks can be either facial or factual. White v. Lee, 227 F.3d
13    1214, 1242 (9th Cir. 2000). Similar to a Rule 12(b)(6), on a facial attack on subject
14    matter jurisdiction the court assumes the factual allegations of the complaint to be true
15    and draws all reasonable inferences in favor of the plaintiff. Leite v. Crane Co., 749 F.3d
16    1117, 1121 (9th Cir. 2014). However, on a factual attack, a court may look beyond the
17    complaint to matters of public record without having to convert the motion into one for
18    summary judgment and need not presume the truthfulness of the allegations in the
19    complaint. White, 227 F.3d at 1242 (citations omitted).
20    B.    Legal Standard as to Federal Rule of Civil Procedure 12(b)(6)
21          Federal Rule of Civil Procedure (“Rule”) 12(b)(6) permits dismissal for “failure to
22    state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). Dismissal
23    under Rule 12(b)(6) is appropriate where the complaint lacks a cognizable legal theory or
24    sufficient facts to support a cognizable legal theory. See Balistreri v. Pacifica Police
25    Dep’t., 901 F.2d 696, 699 (9th Cir. 1990). Under Federal Rule of Civil Procedure
26    8(a)(2), the plaintiff is required only to set forth a “short and plain statement of the claim
27    showing that the pleader is entitled to relief,” and “give the defendant fair notice of what
28

                                                     8
                                                                                   20cv1569-GPC(MDD)
     Case 3:20-cv-01569-GPC-MDD Document 24 Filed 12/02/20 PageID.386 Page 9 of 32



 1    the . . . claim is and the grounds upon which it rests.” Bell Atlantic Corp. v. Twombly,
 2    550 U.S. 544, 555 (2007).
 3          A complaint may survive a motion to dismiss only if, taking all well-pleaded
 4    factual allegations as true, it contains enough facts to “state a claim to relief that is
 5    plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly,
 6    550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads factual
 7    content that allows the court to draw the reasonable inference that the defendant is liable
 8    for the misconduct alleged.” Id. “Threadbare recitals of the elements of a cause of
 9    action, supported by mere conclusory statements, do not suffice.” Id. “In sum, for a
10    complaint to survive a motion to dismiss, the non-conclusory factual content, and
11    reasonable inferences from that content, must be plausibly suggestive of a claim entitling
12    the plaintiff to relief.” Moss v. U.S. Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009)
13    (quotations omitted). In reviewing a Rule 12(b)(6) motion, the Court accepts as true all
14    facts alleged in the complaint, and draws all reasonable inferences in favor of the
15    plaintiff. al-Kidd v. Ashcroft, 580 F.3d 949, 956 (9th Cir. 2009).
16          Where a motion to dismiss is granted, “leave to amend should be granted ‘unless
17    the court determines that the allegation of other facts consistent with the challenged
18    pleading could not possibly cure the deficiency.’” DeSoto v. Yellow Freight Sys., Inc.,
19    957 F.2d 655, 658 (9th Cir. 1992) (quoting Schreiber Distrib. Co. v. Serv-Well Furniture
20    Co., 806 F.2d 1393, 1401 (9th Cir. 1986)). In other words, where leave to amend would
21    be futile, the Court may deny leave to amend. See DeSoto, 957 F.2d at 658; Schreiber,
22    806 F.2d at 1401.
23    C.    Motion to Dismiss by City of San Diego and Officer McGill
24          Defendants City of San Diego and Officer McGill move to dismiss portions of the
25    complaint. First, they seek dismissal of the allegations of supervisory liability as to
26    Officer McGill as there was no supervisor/supervisee relationship between him and
27    Young Ju. Second, they argue the common law claims alleged against the City of San
28    Diego are barred by California Government Code (“Government Code”) section 815.

                                                      9
                                                                                     20cv1569-GPC(MDD)
     Case 3:20-cv-01569-GPC-MDD Document 24 Filed 12/02/20 PageID.387 Page 10 of 32



 1     Finally, they argue the City of San Diego is immune from all claims for punitive damages
 2     under Government Code section 818.
 3            Plaintiff responds that facts are sufficiently alleged to support supervisory liability
 4     against Officer McGill. Second, Plaintiff argues that he does not claim the City of San
 5     Diego is liable under Government Code section 815 but the City is proximately liable for
 6     claims under Government Code section 815.2. Third, Plaintiff does not oppose the
 7     dismissal of the punitive damages claims. Because Plaintiff does not oppose the
 8     dismissal of the punitive damages claims, the Court GRANTS City of San Diego’s
 9     motion to dismiss on this issue.
10            1.      Supervisor Liability
11            Defendants move to dismiss the allegation of supervisory liability as contained in
12     paragraphs 85-89 in the complaint because Officer McGill was not the supervisor of Ju.
13     (Dkt. No. 2-1 at 4-5.6) They explain that McGill is an officer with the San Diego Police
14     Department while Ju is a mental health clinician affiliated with the PERT program and
15     employed by another entity, Defendant CRFI. Plaintiff opposes arguing that Defendants
16     ignore the close collaborative nature of the PERT program and the San Diego Police
17     Department.7
18
19
20     6
         Page numbers are based on the CM/ECF pagination.
       7
21       In support, Plaintiff filed a request for judicial notice of San Diego Police Department Procedure
       (“SDPDP”) 6.20 addressing policies and procedures “for handling persons experiencing mental health
22     emergencies” and SDPDP 6.28 which explains the policies and procedures for its “Psychiatric
       Emergency Response Team”. (Dkt. No. 16-1, P’s RJN, Exs. 1, 2.) Defendants oppose. (Dkt. No. 23 at
23     2-3.) First, they argue that SDPDP 6.28 is not applicable as it is dated June 6, 2019 and the incident
       took place prior to that date on May 7, 2019, (Dkt. No. 23 at 2), which Plaintiff concedes. (Dkt. No. 16
24     at 8 n. 2.) Second, Plaintiff uses the documents to infer the existence of a supervisory relationship
25     which is not proper on a request for judicial notice. (Dkt. No. 23 at 2-3.) The Court agrees.
       The “court may judicially notice a fact that is not subject to reasonable dispute because it. . . (2) can be
26     accurately and readily determined from sources whose accuracy cannot reasonably be questioned.” Fed.
       R. Evid. 201(b)(1). Because Defendants oppose and Plaintiff relies on these documents to resolve a
27     factual issue of fact, it is not proper on a motion to dismiss. Accordingly, the Court DENIES Plaintiff’s
       request for judicial notice of SDPDP 6.20 and 6.28. As such, the Court also DENIES Plaintiff’s request
28     for judicial notice of SDPDP 6.20 filed in opposition to CRFI’s motion to dismiss, (Dkt. No. 17-1, P’s

                                                            10
                                                                                               20cv1569-GPC(MDD)
     Case 3:20-cv-01569-GPC-MDD Document 24 Filed 12/02/20 PageID.388 Page 11 of 32



 1            “A supervisor can be liable in his individual capacity for his own culpable action
 2     or inaction in the training, supervision, or control of his subordinates; for his
 3     acquiescence in the constitutional deprivation; or for conduct that showed a reckless or
 4     callous indifference to the rights of others.” Watkins v. City of Oakland, 145 F.3d 1087,
 5     1093 (9th Cir. 1998) (internal alteration and quotation marks omitted) (emphasis added);
 6     Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009) (supervisory officials “may not be held liable
 7     for the unconstitutional conduct of their subordinates under a theory of respondeat
 8     superior.”) (emphasis added and italics in original); Taylor v. List, 880 F.2d 1040, 1045
 9     (9th Cir. 1989) (“A supervisor is only liable for constitutional violations of his
10     subordinates if the supervisor participated in or directed the violations, or knew of the
11     violations and failed to act to prevent them. There is no respondeat superior liability
12     under section 1983.”) (emphasis added). To establish a prima facie case of supervisor
13     liability, a plaintiff must show facts to indicate that the supervisor defendant either: (1)
14     personally participated in the alleged deprivation of constitutional rights; (2) knew of the
15     violations and failed to act to prevent them; or (3) promulgated or implemented a policy
16     “so deficient that the policy itself ‘is a repudiation of constitutional rights' and is ‘the
17     moving force of the constitutional violation.’“ Hansen v. Black, 885 F.2d 642, 646 (9th
18     Cir. 1989); Taylor, 880 F.2d at 1045.
19            As caselaw describes, supervisory liability requires a supervisor/subordinate
20     relationship. The complaint summarily alleges that Officer McGill is liable as a
21     supervisor of Ju. (Dkt. No. 1-3, Compl. ¶¶ 85-89.) But the complaint also claims that
22     Mr. and Mrs. Jones were informed that police officers have “no duty to supervise,
23     observe, or monitor PERT officers, but instead served solely as a means of transportation
24     and safety- essentially, a policy of complete deference.” (Id. ¶ 29.) Further, no other
25     facts are alleged to support the claim that Officer McGill was a supervisor or acted in the
26
27
       RJN, Ex. 1), and Defendant CRFI’s request for judicial notice of SDPDP 6.28. (Dkt. No. 12-1, D’s
28     RJN, Ex. 2.)

                                                        11
                                                                                         20cv1569-GPC(MDD)
     Case 3:20-cv-01569-GPC-MDD Document 24 Filed 12/02/20 PageID.389 Page 12 of 32



 1     role of a supervisor over Defendant Ju during the incident. Next, Plaintiff has not
 2     provided any legal authority that a police officer, employed by the City of San Diego,
 3     may be a supervisor over a PERT clinician employed by another agency, CRFI. Finally,
 4     Plaintiff’s argument that a close collaborative relationship supports a supervisory
 5     relationship is not supported and does not render Officer McGill a supervisor over Ju.
 6     Accordingly, the Court GRANTS Defendants’ motion to dismiss the supervisory liability
 7     allegations contained in paragraphs 85 - 89 of the complaint.
 8            2.     California Tort Claim Act
 9            Defendants next argue that the eighth through eleventh claims fail as a matter a law
10     against the City of San Diego as there is no common law governmental tort liability
11     under Government Code section 815. Plaintiff responds that the complaint does not
12     allege direct tort liability against the City but alleges derivative liability for torts
13     committed by its employee, Officer McGill, under Government Code section 815.2(a).
14            “Under the [Tort Claims] Act [Cal. Gov. Code § 815], governmental tort liability
15     must be based on statute; all common law or judicially declared forms of tort liability,
16     except as may be required by [the] state or federal Constitution, were abolished.”
17     Michael J. v. Los Angeles Cnty. Dep’t of Adoptions, 201 Cal. App. 3d 859, 866 (1988).
18     Government Code section 815 provides,
19            Except as otherwise provided by statute:
              (a) A public entity is not liable for an injury, whether such injury arises out
20
              of an act or omission of the public entity or a public employee or any other
21            person.
              (b) The liability of a public entity established by this part (commencing with
22
              Section 814) is subject to any immunity of the public entity provided by
23            statute, including this part, and is subject to any defenses that would be
              available to the public entity if it were a private person.
24
25     Cal. Gov’t Code § 815. This section bars claims against public entitles absent a statutory
26     provision. See id. However, California Government Code Section 815.2 explicitly
27     provides for vicarious liability and states that “[a] public entity is liable for injury
28     proximately caused by an act or omission of an employee of the public entity within the

                                                       12
                                                                                       20cv1569-GPC(MDD)
     Case 3:20-cv-01569-GPC-MDD Document 24 Filed 12/02/20 PageID.390 Page 13 of 32



 1     scope of his employment.” Id. “[U]nder California law municipalities enjoy no special
 2     immunity for negligence actions [and that a municipality] is liable for the negligence of
 3     [its employees] to the same extent that [the employees] would be liable individually.”
 4     Hernandez v. City of San Jose, No. 16-CV-03957-LHK, 2016 WL 5944095, at *45–46
 5     (N.D. Cal. Oct. 13, 2016).
 6           Here, the complaint alleges common law tort liability of negligence, false
 7     imprisonment/arrest, battery and intentional infliction of emotional distress against the
 8     City of San Diego based on Officer McGill’s acts as an employee of the City. (Dkt. No.
 9     1-3, Compl. ¶¶ 244, 245, 257, 265, 273.) Therefore, Plaintiff has alleged claims that the
10     City of San Diego is vicariously liable for the acts of Officer McGill as an employee of
11     the City. See Cal Gov. Code § 815.2(a); Talada v. City of Martinez, Cali, No. C 08–
12     02771 WHA, 2009 WL 382758 at *5-6 (N.D. Cal. Feb. 12, 2009) (denying the City of
13     Martinez Police Department’s motion to dismiss state claims of false imprisonment and
14     negligence arising from false arrest performed by its police officers); Save CCSF
15     Coalition v. Lim, No. 14–cv–05286–SI, 2015 WL 3409260, at *17 (N.D. Cal. May 27,
16     2015) (“A public entity, such as a municipality, can be held vicariously liable on state
17     law claims for the actions of its employee pursuant to California Government Code §
18     815.2(a).”). Accordingly, the Court DENIES Defendants’ motion to dismiss the eighth
19     through eleventh causes of action for common law tort claims as to the City of San
20     Diego. See Nozzi v. Hous. Auth. of City of Los Angeles, 425 Fed. App’x 539, 542 (9th
21     Cir. 2011) (holding that public entities “may be held vicariously liable for the negligent
22     acts of their individual employees”).
23           In sum, the Court GRANTS Defendants’ motion to dismiss the supervisory
24     liability allegations and DENIES Defendants’ motion to dismiss the eighth through
25     eleventh causes of action. The Court also GRANTS Defendants’ motion to dismiss
26     punitive damages claim as unopposed.
27     ///
28     ///

                                                    13
                                                                                  20cv1569-GPC(MDD)
     Case 3:20-cv-01569-GPC-MDD Document 24 Filed 12/02/20 PageID.391 Page 14 of 32



 1     D.     Motion to Dismiss by PUSD and Richardson
 2            Defendants PUSD and Richardson move to dismiss portions of the complaint for
 3     lack of subject matter jurisdiction based on Eleventh Amendment immunity under Rule
 4     12(b)(1),8 and alternatively seek to dismiss the common law claims for failure to state a
 5     claim under Rule 12(b)(6). (Dkt. No. 9.) Specifically, PUSD and Richardson move to
 6     dismiss the state law claims under the sixth cause of action for violation of the Unruh
 7     Civil Rights Act and seventh cause of action for breach of mandatory duties as well as the
 8     common law claims alleged in the eighth cause of action for negligence, ninth cause of
 9     action for false imprisonment and eleventh cause of action for intentional infliction of
10     emotional distress.9 (Dkt. No. 9-1 at 11-12.)
11            1.      Eleventh Amendment Immunity
12            The Eleventh Amendment bars suits seeking damages or injunctive relief against
13     the state brought in federal court. Savage v. Glendale Union High Sch., 343 F.3d 1036,
14     1040 (9th Cir. 2003); Sato v. Orange Cty. Dep't of Educ., 861 F.3d 923, 928 (9th Cir.)
15     (explaining agencies of the state are immune under the Eleventh Amendment from
16     private damages or suits for injunctive relief), cert. denied, 138 S. Ct. 459 (2017); see
17     also Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 124–25 (1984); Ashker v.
18     Cal. Dep’t of Corr., 112 F.3d 392, 394-95 (9th Cir. 1997). The Eleventh Amendment
19     also bars damages actions against state officials in their official capacity but not in their
20     individual capacity. Pena v. Gardner, 976 F.2d 469, 472 (9th Cir. 1992) (per curiam).
21     “The Eleventh Amendment's bar against suing an arm of the state in federal court applies
22     equally to federal and state law claims.” Roe ex rel. Callahan v. Gustine Unified Sch.
23     Dist., 678 F. Supp. 2d 1008, 1039 (E.D. Cal. 2009).
24
25     8
         As recognized by Defendants, a motion to dismiss based on Eleventh Amendment immunity may be
26     analyzed under either Rule 12(b)(6) or Rule 12(b)(1). Sato v. Orange Cnty. Dept of Educ., 861 F.3d
       923, 927 n. 2 (9th Cir. 2017).
27     9
         The Court relies on the notice of motion that seeks dismissal of the state law claims and not the federal
       claims notwithstanding that Defendants also argue for dismissal of “each cause of action asserted against
28     it.” (Dkt. No. 9-1 at 11; Dkt. No. 22 at 5.)

                                                           14
                                                                                              20cv1569-GPC(MDD)
     Case 3:20-cv-01569-GPC-MDD Document 24 Filed 12/02/20 PageID.392 Page 15 of 32



 1           School districts in California are agents of the state and immune to suit under the
 2     Eleventh Amendment. Belanger v. Madera Unified Sch. Dist., 963 F.2d 248, 254 (9th
 3     Cir. 1992) cert. denied, 507 U.S. 919 (1993); Sato, 861 F.3d at 934 (reaffirming Eleventh
 4     Amendment immunity to California public school districts after passage of AB 97
 5     concerning state funding). Similarly, suits against school officials sued in their official
 6     capacity are barred under the Eleventh Amendment. Brown v. Cal. Dep't of Corr., 554
 7     F.3d 747, 752 (9th Cir. 2009).
 8           Defendants PUSD and Richardson argue that the sixth through ninth and eleventh
 9     claims are barred under the Eleventh Amendment. In response, Plaintiff does not dispute
10     that the “the Eleventh Amendment renders Defendant PUSD immune from suit in federal
11     court.” (Dkt. No. 18 at 11.) Instead, Plaintiff asks the Court to remand the case to state
12     court arguing that “where an entity or individual entitled to Eleventh Amendment
13     Immunity does not join in or consent to removal and timely raises its immunity defense
14     in federal court, the proper remedy is remand, rather than dismissal, of plaintiff’s claims,
15     particularly where remand is necessitated through no fault of plaintiff’s and dismissal
16     would result in prejudice to plaintiff.” (Id. at 11-12.) PUSD and Richardson reply that
17     remanding the claims against them while the case is being litigated in this court will
18     result in piecemeal litigation and is not legally supported nor practical.
19           Plaintiff has not provided any legal authority and the Court agrees with Defendants
20     that there is no procedural mechanism to remand certain defendants in a case to state
21     court while adjudicating the remaining defendants in federal court based on the same
22     underlying incident. Accordingly, the Court GRANTS PUSD’s motion to dismiss the
23     sixth through ninth and eleventh causes of action as barred by the Eleventh Amendment
24     as unopposed.
25           Moreover, even if such a procedure were allowed, the Court notes that Plaintiff has
26     waived any request to remand the case or part of the case to state court. The removal
27     statute requires that all defendants who have been “properly . . . served in the action”
28     must join in the notice of removal. Emrich v. Touche Ross & Co., 846 F.2d 1190, 1193

                                                     15
                                                                                    20cv1569-GPC(MDD)
     Case 3:20-cv-01569-GPC-MDD Document 24 Filed 12/02/20 PageID.393 Page 16 of 32



 1     n. 1 (9th Cir. 1988); see 28 U.S.C. § 1446(b)(2)(A) (“all defendants who have been
 2     properly joined and served must join in or consent to the removal of the action.”) “A
 3     motion to remand the case on the basis of any defect other than lack of subject matter
 4     jurisdiction must be made within 30 days after the filing of the notice of removal under
 5     section 1446(a).” 28 U.S.C. § 1447(c). A plaintiff's failure to challenge a procedural
 6     defect in the removal before the 30 day deadline constitutes a waiver and the deadline is
 7     strictly enforced. N. Cal. Dist. Council of Laborers v. Pittsburg-Des Moines Steel Co.,
 8     69 F.3d 1034, 1038 (9th Cir. 1995) (“district court had no authority to remand the case to
 9     the state court on the basis of a defect in removal procedure raised for the first time more
10     than 30 days after the filing of the notice of removal.”) In this case, at the time of
11     removal, PUSD and Richardson had been served but did not consent to the removal.
12     (Dkt. No. 1 at 3.) Because Plaintiff did not raise the issue of the procedural defect in a
13     motion to remand within the 30 day period, he has waived his procedural objection to
14     removal.
15           Richardson also moves to dismiss these state law claims against her based on
16     Eleventh Amendment Immunity as the complaint alleges claims against her in her official
17     capacity and such claims are barred. (Dkt. No. 9-1 at 13-14.) In response, Plaintiff
18     argues that he is suing Richardson in her individual capacity and dismissal is not
19     warranted. (Dkt. No. 18 at 15-16.)
20           The Eleventh Amendment bars suit against a state official in his or her official
21     capacity but does not bar suit in his or her individual capacity. Pena, 976 F.2d at 473.
22     “In determining whether a plaintiff has sued officials in their personal capacity, courts
23     first look to the allegations asserted in the complaint.” Lil’ Man in the Boat, Inc. v. City
24     and Cnty. of San Francisco, Case No. 17-cv-00904-JST, 2019 WL 8263438, at *3 (N.D.
25     Cal. Nov. 6, 2019) (citing Kentucky v. Graham, 473 U.S. 159, 167 n. 14 (1985) (noting
26     that courts should consider additional factors in cases where the complaint does not
27     clearly specify whether officials are sued personally)). Here, the complaint clearly
28     alleges that Richardson is the Vice Principal of Design 39 and an employee of PUSD and

                                                     16
                                                                                    20cv1569-GPC(MDD)
     Case 3:20-cv-01569-GPC-MDD Document 24 Filed 12/02/20 PageID.394 Page 17 of 32



 1     “acting or purporting to act in her official capacity as such.” (Dkt. No. 1-3, Compl. ¶ 4.)
 2     Therefore, because the complaint seeks to sue Richardson in her official capacity,
 3     Plaintiff’s claims are barred.10
 4            In sum, the Court GRANTS PUSD and Richardson’s motion to dismiss the sixth,
 5     seventh, eighth, ninth and eleventh causes of action as unopposed and barred by the
 6     Eleventh Amendment.11
 7     E.     CRFI and Ju’s Motion to Dismiss
 8            Defendants CRFI and Ju, by way of joinder, filed a motion to dismiss all causes of
 9     action against them based on the immunity provision provided under the Lanterman-
10     Petris-Short Act (“LPS Act”), California Welfare & Institutions Code section 5150 et seq.
11     (“section 5150”). (Dkt. No. 12-1 at 8-11.) Plaintiff disputes that section 5150 applies to
12     minors and instead section 5585.20 of the Children's Civil Commitment and Mental
13     Health Treatment Act of 1988 (“CCC Act”) applies. See Cal. Welf. & Inst. Code §
14     5585.20. In reply, Defendants do not dispute that section 5585.50 applies but contend
15     that the standard for a 72-hour hold under section 5585.50 is similar to section 5150 and
16     the immunity provided under the LPS also applies to the CCC Act.
17            The Court agrees with Plaintiff that the CCC Act applies to the facts in this case
18     because Plaintiff is a minor. The legislative intent of the CCA Act is “(a) To provide
19     prompt evaluation and treatment of minors with mental health disorders, with particular
20     priority given to seriously emotionally disturbed children and adolescents.” Cal. Welf. &
21     Inst. Code § 5585.10.
22
23
       10
          Plaintiff argues that if the complaint is silent or ambiguous as to what capacity the official actor is
24     being sued, the court looks beyond the caption to the basis of the claims asserted and relief sought and
25     conducts a detailed analysis as to whether the allegations in the complaint alleges claims against
       Richardson in her personal capacity. (Dkt. No. 18 at 15-21.) However, in this case, the complaint is not
26     silent and explicitly states that Richardson is being sued in her official capacity; therefore, the Court
       need not analyze the allegations in the complaint to determine if Richardson is sued in her personal or
27     official capacity.
       11
          Because the Court grants dismissal of PUSD and Richardson, the Court need not address whether
28     punitive damages are sufficiently alleged against Richardson.

                                                           17
                                                                                             20cv1569-GPC(MDD)
     Case 3:20-cv-01569-GPC-MDD Document 24 Filed 12/02/20 PageID.395 Page 18 of 32



 1           Section 5585.50 provides,
 2           (a) When any minor, as a result of mental disorder, is a danger to others, or
             to himself or herself, or gravely disabled and authorization for voluntary
 3
             treatment is not available, a peace officer, member of the attending staff, as
 4           defined by regulation, of an evaluation facility designated by the county, or
             other professional person designated by the county may, upon probable
 5
             cause, take, or cause to be taken, the minor into custody and place him or her
 6           in a facility designated by the county and approved by the State Department
             of Health Care Services as a facility for 72-hour treatment and evaluation of
 7
             minors. The facility shall make every effort to notify the minor's parent or
 8           legal guardian as soon as possible after the minor is detained.
 9
             (b) The facility shall require an application in writing stating the
10           circumstances under which the minor's condition was called to the attention
             of the officer, member of the attending staff, or professional person, and
11
             stating that the officer, member of the attending staff, or professional person
12           has probable cause to believe that the minor is, as a result of mental disorder,
             a danger to others, or to himself or herself, or gravely disabled and
13
             authorization for voluntary treatment is not available. If the probable cause
14           is based on the statement of a person other than the officer, member of the
             attending staff, or professional person, the person shall be liable in a civil
15
             action for intentionally giving a statement which he or she knows to be false.
16
17     Cal. Welf. & Inst. Code § 5585.50. Section 5585.50 of the CCC Act applies solely to the
18     72-hour hold; otherwise, the LPS Act applies. Id. § 5585.20.
19           The LPS Act provides immunity to an individual authorized to detain a person
20     pursuant to section 5150 and that individual, “shall not be held either criminally or civilly
21     liable for exercising this authority in accordance with the law.” Cal. Welf. & Inst. Code §
22     5278. “Section 5278 clearly grants immunity to those individuals authorized to detain a
23     person for a 72-hour hold.” Jacobs v. Grossmont Hosp., 108 Cal. App. 4th 69, 74 (2003).
24     “[S]ection 5278 means precisely what it says it means, and that civil liability, whether for
25     battery, [or] for false imprisonment . . . is precluded insofar as the detention is ‘in
26     accordance with the law.’” Heater v. Southwood Psychiatric Ctr., 42 Cal. App. 4th 1068,
27     1083 (1996).
28

                                                      18
                                                                                     20cv1569-GPC(MDD)
     Case 3:20-cv-01569-GPC-MDD Document 24 Filed 12/02/20 PageID.396 Page 19 of 32



 1            Here, Plaintiff argues that section 5278 immunity does not apply to the CCC Act
 2     because it cannot be read to extend to detentions not specified under that section. See
 3     Cal. Welf. & Inst. Code § 5278 (“Individuals authorized under this part to detain a person
 4     for 72-hour treatment and evaluation pursuant to Article 1 (commencing with Section
 5     5150) or Article 2 (commencing with Section 5200), or to certify a person for intensive
 6     treatment pursuant to Article 4 (commencing with Section 5250) or Article 4.5
 7     (commencing with Section 5260) or Article 4.7 (commencing with Section 5270.10) or to
 8     file a petition for post-certification treatment for a person pursuant to Article 6
 9     (commencing with Section 5300) shall not be held either criminally or civilly liable for
10     exercising this authority in accordance with the law.”).
11            Case law on section 5585.50 is scarce and limited and only one case, an
12     unpublished Ninth Circuit case, Pasion v. San Diego Unified Sch. Dist., No. 94-56255,
13     1996 WL 244674 at *6 (9th Cir. May 10, 1996), addressed the applicability of the LPS
14     Act immunity to the CCA Act. In Pasion, the Ninth Circuit indicated that section 5278
15     immunity applied to a section 5585.50 detention but did not need to address the merits
16     because the court already determined that the detention was done “in accordance with the
17     law.” Id.
18            In this case, the Court relies on Pasion for guidance and concludes that the section
19     5278 immunity applies to a minor’s detention under 5585.50. The Court further notes
20     that the CCC Act explicitly states that section 5585.50 applies solely to the initial 72-hour
21     hold and to the extent there is no conflict, the provisions of LPS Act applies. Cal. Welf.
22     & Ins. Code § 5585.20.12 The immunity provision does not conflict with any provisions
23
24
25
       12
          “This part shall apply only to the initial 72 hours of mental health evaluation and treatment provided
       to a minor. Notwithstanding the provisions of the Lanterman-Petris-Short Act . .. , unless the context
26     otherwise requires, the definitions and procedures contained in this part shall, for the initial 72 hours of
       evaluation and treatment, govern the construction of state law governing the civil commitment of minors
27     for involuntary treatment. To the extent that this part conflicts with any other provisions of law, it is the
       intent of the Legislature that this part shall apply. Evaluation and treatment of a minor beyond the initial
28     72 hours shall be pursuant to the Lanterman-Petris-Short Act . . . .” Cal. Welf. & Ins. Code § 5585.20

                                                            19
                                                                                                20cv1569-GPC(MDD)
     Case 3:20-cv-01569-GPC-MDD Document 24 Filed 12/02/20 PageID.397 Page 20 of 32



 1     of the CCC Act. Therefore, the Court agrees with Defendants that the immunity
 2     provision of the LPS Act, section 5278, applies to the CCC Act.
 3            Plaintiff, alternatively, argues that even if section 5278 immunity applied, the
 4     detention was not done “in accordance with the law”; therefore, Defendants are not
 5     immune. Defendants disagree arguing the pleaded facts show a properly performed
 6     assessment where Ju performed his duties based on the information relayed by Design 39
 7     staff and made the determination that Plaintiff was a threat.
 8            First, Plaintiff contends that Ju was not “authorized” to conduct the detention.
 9     Section 5585.50(a) limits the detention of minors by peace officers, attending staff at
10     county designated evaluation facilities and other county designated professional persons.
11     Cal. Welf. & Ins. Code § 5585.50(a). The complaint alleges that Ju is a PERT clinician
12     and not a peace officer or individual designated or authorized by the county under section
13     5585.50. Therefore, Ju had no authority to detain Plaintiff under section 5585.50 and
14     thus, he is not immune section 5278. Although Officer McGill was an authorized peace
15     officer, he did not participate in the initial “examination.” Therefore, the complaint does
16     not allege that Ju was authorized to carry out the detention under section 5585.20.
17            Second, Plaintiff argues there was no probable cause to detain him. Section
18     5585.50 requires that there be probable cause to take a minor into custody and placed in a
19     county designated facility. Cal. Welf. & Ins. Code § 5585.50. The standard of probable
20     cause for a section 5150 detention13 is similar probable cause for a warrantless arrest
21     under the California Penal Code. People v. Triplett, 144 Cal. App. 3d 283, 287 (1983).
22     “To constitute probable cause to detain a person pursuant to section 5150, a state of facts
23     must be known to the peace officer (or other authorized person) that would lead a person
24     of ordinary care and prudence to believe, or to entertain a strong suspicion, that the
25     person detained is mentally disordered and is a danger to himself or herself or is gravely
26
27
       13
          Because there is a scarcity of caselaw addressing section 5585.50 and the language of section 5585.50
28     is similar to section 5150, the Court looks to the probable cause standard under a section 5150 hold.

                                                          20
                                                                                            20cv1569-GPC(MDD)
     Case 3:20-cv-01569-GPC-MDD Document 24 Filed 12/02/20 PageID.398 Page 21 of 32



 1     disabled. In justifying the particular intrusion, the officer must be able to point to
 2     specific and articulable facts which, taken together with rational inferences from those
 3     facts, reasonably warrant his or her belief or suspicion.” Id. at 287-88.
 4           The complaint alleges that Plaintiff was brought to the Welcome Center/Office
 5     based on a verbal altercation and not a physical or violent one. (Dkt. No. 1-3, Compl. ¶¶
 6     23-25, 34.) Plaintiff had no weapons in his possession which was confirmed by
 7     Richardson. (Id.) During the interrogation and detention, though terrified and confused,
 8     he remained calm despite missing lunch, not having any water and despite Richardson
 9     and Ju’s refusal to contact his parents. (Id. ¶ 31.) These alleged facts demonstrate that
10     that a person of ordinary care and prudence would not believe that L.J. was mentally
11     disordered, a danger to himself, or others, or was gravely disabled. See Triplett, 144 Cal.
12     App. 3d at 287.
13           Finally, in contravention to section 5585.50, Ju and Richardson did not attempt to
14     contact Plaintiff’s parents “as soon as possible” after L.J’s detention. (Dkt. No. 1-3,
15     Compl. ¶¶ 32-33.) According to Plaintiff, this demonstrates that Ju ignored the
16     availability of voluntary treatment that was required under section 5585.50. Therefore,
17     the complaint alleges that the detention was not conducted in accordance with section
18     5585.50.
19           Because the complaint alleges that the detention was not conducted in compliance
20     with section 5585.50 or “in accordance with the law,” section 5278 immunity does not
21     apply at this stage to bar Plaintiff’s claims. Therefore, the Court DENIES Defendants’
22     motion to dismiss based on the section 5278 immunity.
23            Next, Defendants alternatively move to dismiss each cause of action alleged
24     against them for failure to state a claim. In response, Plaintiff agrees to dismiss the
25     seventh cause of action for breach of mandatory duties under Government Code section
26     815.6 and eighth cause of action for negligence under California Government Code
27     section 815.2, 815.6 and 820 against CRFI with leave to amend to allege general
28

                                                     21
                                                                                    20cv1569-GPC(MDD)
     Case 3:20-cv-01569-GPC-MDD Document 24 Filed 12/02/20 PageID.399 Page 22 of 32



 1     negligence.14 (Dkt. No. 17 at 10.) Plaintiff opposes Defendants’ remaining arguments on
 2     each cause of action.
 3            1.      Second Cause of Action - Monell liability as to CRFI
 4            Defendants argue that CRFI is not liable under Monell because while Ju was acting
 5     under color of state law, no constitutional violation occurred because Ju conducted a
 6     proper 515015 assessment.16 (Dkt. No. 12-2 at 12.) Plaintiff contends that CRFI violated
 7     his constitutional rights.
 8            Cities, counties and other local government entities are subject to claims under 42
 9     U.S.C. § 1983. Monell v. New York City Dep’t of Social Servs., 436 U.S. 658 (1978).
10     While municipalities, their agencies and their supervisory personnel cannot be held liable
11     under § 1983 on any theory of respondeat superior or vicarious liability, they can,
12     however, be held liable for deprivations of constitutional rights resulting from their
13     formal policies or customs. Monell, 436 U.S. at 691-93. Liability only attaches where
14     the municipality itself causes the constitutional violation through “execution of a
15     government’s policy or custom, whether made by its lawmakers or by those whose edicts
16     or acts may fairly be said to represent official policy.” Id. at 694. A plaintiff must
17     establish that “the local government had a deliberate policy, custom, or practice that was
18     the moving force behind the constitutional violation [they] suffered.” AE ex rel.
19     Hernandez v. Cnty. of Tulare, 666 F.3d 631, 636 (9th Cir. 2012) (citing Whitaker v.
20     Garcetti, 486 F.3d 572, 581 (9th Cir. 2007)). To establish Monell liability, Plaintiff must
21     show that “(1) [Ju] acted under color of state law, and (2) if a constitutional violation
22     occurred, the violation was caused by an official policy or custom of [CRFI].” Tsao v.
23
24
25     14
          Defendants solely move to dismiss the eighth cause of action against CRFI and not against Ju. (Dkt.
26     No. 12-1 at 15.)
       15
          In reply, Defendants do not dispute that section 5585.50 applies to minors instead of section 5150.
27     16
          While Defendants assert that CFRI is a private entity, not a public one, it appears to concede that a
       Monell claim may be extended to a private entity under certain circumstances and does not move to
28     dismiss based on the fact it is a public entity. (Dkt. No. 12-1 at 12.)

                                                          22
                                                                                             20cv1569-GPC(MDD)
     Case 3:20-cv-01569-GPC-MDD Document 24 Filed 12/02/20 PageID.400 Page 23 of 32



 1     Desert Palace, Inc., 698 F.3d 1128, 1139 (9th Cir. 2012) (citing Harper v. City of Los
 2     Angeles, 533 F.3d 1010, 1024 (9th Cir. 2008)).
 3               Defendants do not dispute that Ju was acting under color of state law but
 4     summarily argue that there was no violation of Plaintiff’s constitutional rights because Ju
 5     executed a proper section 5150 assessment. As discussed above, the Court concluded
 6     that Plaintiff sufficiently alleged facts demonstrating that Ju did not properly execute a
 7     5158.50 detention. As such, Defendants’ summary argument is without merit,17and the
 8     Court DENIES Defendants’ motion to dismiss the § 1983 Monell claim against CRFI.
 9               2.    Third Cause of Action – Title II of the ADA as to CRFI
10               Defendants move to dismiss the Title II of the ADA claim solely arguing that
11     CRFI is not a public entity. (Dkt. No. 12-1 at 12-13.) In opposition, Plaintiff posits that
12     Title II of the ADA should apply to CRFI as an instrumentality of the State. (Dkt. No. 17
13     at 30.)
14               Title II of the ADA states “[n]o qualified individual with a disability shall, by
15     reason of such disability, be excluded from participation in or be denied benefits of the
16     services, programs, or activities of a public entity, or be subjected to discrimination by
17     any such entity.” 42 U.S.C. § 12132 (emphasis added). To prevail under Title II of the
18     ADA, 42 U.S.C. § 12131 et seq., the “plaintiff must show that: (1) he is a qualified
19     individual with a disability; (2) he was either excluded from participation in or denied the
20     benefits of a public entity's services, programs, or activities, or was otherwise
21     discriminated against by the public entity; and (3) this exclusion, denial, or discrimination
22     was by reason of his disability.” Cohen v. City of Culver City, 754 F.3d 690, 695 (9th
23     Cir. 2014). In a disability action seeking monetary relief, a plaintiff must additionally
24
25     17
         While Plaintiff provides a detailed legal analysis as to the Monell claims, (Dkt. No. 17 at 18-30),
26     Defendants did not move to dismiss on each separate ground of constitutional violations under Monell
       but only provided a summary argument that the claim should be dismissed because Ju conducted a
27     proper assessment. Furthermore, Defendants failed to address Plaintiff’s arguments in their reply. Thus,
       the Court declines to address each separate ground of constitutional violations raised in Plaintiff’s
28     opposition.

                                                         23
                                                                                            20cv1569-GPC(MDD)
     Case 3:20-cv-01569-GPC-MDD Document 24 Filed 12/02/20 PageID.401 Page 24 of 32



 1     prove intentional discrimination as defined by the “deliberate indifference” standard.
 2     Duvall v. Cnty. of Kitsap, 260 F.3d 1124, 1138 (9th Cir. 2001). Title II of the ADA
 3     defines public entity as “(A) any State or local government” and (B) any department,
 4     agency, special purpose district, or other instrumentality of a State or States or local
 5     government[.]” 42 U.S.C. § 12131.
 6           The Ninth Circuit has not addressed the issue of whether Title II applies to private
 7     companies that contract with the State or local government. In Wilkins-Jones, the court
 8     held that Title II of the ADA is not applicable to government contractors. Wilkins-Jones
 9     v.v. Cnty. of Alameda, 859 F. Supp. 2d 1039, 1045 (N.D. Cal. 2012). The court
10     addressed and conducted a detailed analysis on the issue of whether a private business
11     contracting with the County to provide medical services to inmates, can be considered an
12     “instrumentality” of the state. Id. While acknowledging the split among courts as to
13     “whether private companies can be held liable under Title II when they perform
14     contracted services for the government”, the majority of the courts, including circuit
15     courts who have addressed this issue have held that Title II does not apply to government
16     contractors. Id. at 1045-46.
17           In opposition, Plaintiff asks the Court to consider the unique nature of PERT
18     services and the dissent in the Eleventh Circuit’s decision in Edison v. Douberly, 604
19     F.3d 1307, 1308, 1311 (11th Cir. 2010) (R. Barkett dissenting). He argues that PERT
20     performs essential government functions that only the government is allowed to perform
21     such as involuntary detentions and should be considered an instrumentality of the state
22     for purposes of Title II of the ADA.
23           In Edison, the Eleventh Circuit held that a private prison management corporation
24     that contracted to provide prison management services to the state of Florida was not a
25     “public entity” under Title II of the ADA. Id. at 1310. In dissent, Judge Barkett
26     distinguished between contracting with the government and taking on government
27     functions. Id. at 1311. She explained that where a private company contracts to provide
28     essential government functions, functions which only governments are allowed to

                                                     24
                                                                                    20cv1569-GPC(MDD)
     Case 3:20-cv-01569-GPC-MDD Document 24 Filed 12/02/20 PageID.402 Page 25 of 32



 1     perform, that company becomes an instrumentality of the state for liability purposes
 2     under the ADA. Id. In Wilkes-Jones, the district court considered the reasoning in Judge
 3     Barkett’s dissent persuasive but concluded that it would defer to the currently prevailing
 4     view in the circuit courts that government contractors are not liable under Title II.
 5     Wilkes-Jones, 859 F. Supp. 2d at 1047.
 6            This case involves a non-profit private corporation that contracts with the County
 7     of San Diego for PERT services and not to manage a prison. In contrast to Edison where
 8     the private corporation contracted with the state to operate a state prison, according to the
 9     contract between CRFI and the County of San Diego, PERT services involve more than
10     just involuntary confinements and include functions such as consulting, training and
11     developing programs that private companies can also provide separate from the state.
12     (Dkt. No. 12-3, RJN, Ex. 1 at 20-28.18) Therefore, the Court declines the invitation to
13     rely on the dissent in Edison to conclude that CRFI is an instrumentality of the state.
14     Accordingly, given the current state of the law, the Court concludes that CRFI is not a
15     public entity as defined under Title II of the ADA and the Court GRANTS the dismissal
16     of the third cause of action.
17     ///
18     ///
19
20
21
       18
22        Defendant CRFI requests judicial notice of San Diego County Contract Number 544550 between the
       County and PERT, Inc. (the predecessor to CRFI), and the Agreement of Merger evidencing CRFI as
23     the successor surviving corporation to PERT, Inc. as they are documents of public record. (Dkt. No. 12-
       2.) Pursuant to Federal Rules of Evidence 201, a court may take judicial notice of a fact not reasonably
24     subject to dispute because it “is generally known within the trial court’s jurisdiction or can be accurately
25     and readily determined from sources whose accuracy cannot reasonably be questioned.” Fed. R. Evid.
       201(b). Plaintiff does not oppose the request. Accordingly, because these documents are matters of
26     public record and available on the relevant government websites, the Court GRANTS CRFI’s request
       for judicial notice of Exhibit 1 and 3 of its RJN. See Hall v. Washington Mutual Bank, Case No. CV
27     10–01606 DMG (VBKx), 2010 WL 11549664, at *1 n. 2 (C.D. Cal. July 7, 2010) (granting request for
       judicial notice of contract with the FDIC, a federal agency, where contracts were available on the
28     government websites and making them a matter of public record).

                                                            25
                                                                                               20cv1569-GPC(MDD)
     Case 3:20-cv-01569-GPC-MDD Document 24 Filed 12/02/20 PageID.403 Page 26 of 32



 1            3.     Fourth Cause of Action – Section 504 of the Rehabilitation Act as to
 2     CRFI
 3            Defendants next maintain that the Rehabilitation Act should be dismissed because
 4     it only applies to public entities. (Dkt. No. 12-1 at 12-13.) Plaintiff disagrees arguing
 5     that the Rehabilitation Act applies to both public and private entities that receive financial
 6     assistance from the federal government. (Dkt. No. 17 at 30.)
 7            The Rehabilitation Act provides that “[n]o otherwise qualified individual with a
 8     disability . . . shall, solely by reason of her or his disability, be excluded from the
 9     participation in, be denied the benefits of, or be subjected to discrimination under any
10     program or activity receiving Federal financial assistance.” 29 U.S.C. § 794(a). The
11     Rehabilitation Act is broader in scope than the ADA. Fleming v. Yuma Regional Med.
12     Ctr., 587 F.3d 938, 941(9th Cir. 2009). “Title II applies to public entities whereas
13     Section 504 applies to recipient of federal funds.” Wilkins-Jones, 859 F. Supp. 2d at
14     1044. The Rehabilitation Act broadly defines “program or activity” to include inter alia
15     “all of the operations of—. . . an entire corporation, partnership, or other private
16     organization, or an entire sole proprietorship” if the entity as a whole receives federal
17     assistance or if the entity “is principally engaged in the business of providing education,
18     health care, housing, social services, or parks and recreation,” and various other services.
19     29 U.S.C. § 794(b)(3)(A).
20            The complaint alleges that CRFI receives funds from the federal government.
21     (Dkt. No. 1-3, Compl. ¶¶ 7, 167.) Moreover, in reply, CRFI does not challenge
22     Plaintiff’s argument that the Rehabilitation Act applies. Accordingly, the Court DENIES
23     Defendants’ motion to dismiss the fourth cause of action for violations of Section 504 of
24     the Rehabilitation Act.19
25
26
       19
         In their reply, Defendants CRFI and Ju, for the first time, argue that the ADA and Rehabilitation Act
27     claims must be dismissed because the complaint alleges that Ju knew of L.J.’s autism diagnosis after the
       assessment had been concluded; therefore, Ju could not have discriminated L.J. based on his disability.
28     (Dkt. No. 19 at 8.) The Court declines to consider this new argument raised for the first time in the

                                                          26
                                                                                            20cv1569-GPC(MDD)
     Case 3:20-cv-01569-GPC-MDD Document 24 Filed 12/02/20 PageID.404 Page 27 of 32



 1            4.      Sixth Cause of Action – Unruh Civil Rights Act, California Civil Code
 2     section 51
 3            Defendants aver that the complaint fails to allege that CRFI’s conduct was
 4     “motivated” by L.J.’s autism because the complaint alleges that Ju did not know about
 5     L.J.’s autism diagnosis until his mother appeared at the school and Ju had already made
 6     his determination to send him to Rady’s. (Dkt. No. 12-1 at 14.) In response, Plaintiff
 7     claims that the substantial motivating reason for Ju’s conduct was his “reaction and
 8     perception that minors with autism do not suffer harm from the wrongful conduct alleged
 9     [ ] and/or that Plaintiff is not disabled.” (Dkt. No. 17 at 32-33.)
10            California Civil Code section 51, known as the Unruh Civil Rights Act, provides
11     that “[a]ll persons within the jurisdiction of this state are free and equal, and no matter
12     what their sex, race, color, religion, ancestry, national origin, disability, medical
13     condition, genetic information, marital status, sexual orientation, citizenship, primary
14     language, or immigration status are entitled to the full and equal accommodations,
15     advantages, facilities, privileges, or services in all business establishments of every kind
16     whatsoever.” Cal. Civ. Code § 51. To make out a prima facie case, the plaintiff must
17     prove that (1) the defendant “discriminated or made a distinction that denied full and
18     equal accommodations” as proscribed by the Act; (2) the defendant's “motivating” or
19     “substantial motivating reason” for its conduct was “its perception” that the plaintiff
20     possessed one or more of the characteristics protected by the Act; (3) the plaintiff was
21     harmed; and (4) the defendant's “conduct was a substantial factor in causing [the
22     plaintiff's] harm.” CACI No. 3060; Cheng et al., Cal. Fair Housing and Public
23
24
25
       reply. See Zamani v. Carnes, 491 F.3d 990, 997 (9th Cir. 2007) (“The district court need not consider
26     arguments raised for the first time in a reply brief.”); In re China Intelligent Lighting & Elecs,, Inc. Sec.
       Litig., No. CV 11-2768 PSG SSX, 2012 WL 3834815, at *4 (C.D. Cal. Sept. 5, 2012) (“The Court will
27     not address new arguments raised for the first time in a reply brief.”); United States ex rel. Giles v.
       Sardie, 191 F. Supp. 2d 1117, 1127 (C.D. Cal. 2000) (“It is improper for a moving party to introduce
28     new facts or different legal arguments in the reply brief than those presented in the moving papers.”).

                                                             27
                                                                                                 20cv1569-GPC(MDD)
     Case 3:20-cv-01569-GPC-MDD Document 24 Filed 12/02/20 PageID.405 Page 28 of 32



 1     Accommodations, The Rutter Group 2015, § 12:3 [in absence of published cases setting
 2     forth these elements, looking to CACI Instruction for articulation of elements].)
 3           Section 51(f) provides that “[a] violation of the right of any individual under the
 4     federal Americans with Disabilities Act of 1990 . . . shall also constitute a violation of
 5     this section.” Cal. Civ. Code § 51. As such, an Unruh Act claim is derivative of an ADA
 6     disability discrimination claim. Cohen v. City of Culver City, 754 F.3d 690, 701 (9th Cir.
 7     2014). To demonstrate a violation of Title II of the ADA, a plaintiff “must show that: (1)
 8     he is a qualified individual with a disability; (2) he was either excluded from participation
 9     in or denied the benefits of a public entity's services, programs, or activities, or was
10     otherwise discriminated against by the public entity; and (3) such exclusion, denial of
11     benefits, or discrimination was by reason of his disability.” Updike v. Multnomah Cnty.,
12     870 F.3d 939, 949 (9th Cir. 2017). “A public entity may be liable for damages under
13     Title II of the ADA or § 504 of the Rehabilitation Act if it intentionally or with deliberate
14     indifference fails to provide meaningful access or reasonable accommodation to disabled
15     persons.” Id. at 951 (citation omitted).
16           Defendants argue that because Ju did not learn that L.J. was autistic until Mrs.
17     Jones arrived at the school and his evaluation had been completed, Ju could not have
18     discriminated L.J. based on his disability. While that assertion is true, (Dkt. No. 1-3,
19     Compl. ¶ 34), once Ju learned that L.J. was autistic, the complaint also claims that Ju
20     should have been knowledgeable and aware of the symptoms associated with autism and
21     should have accommodated L.J. while Ju continued his interaction with him. (See id. ¶¶
22     236, 247.) Instead, when Mrs. Jones told Ju that L.J. had autism, he did not respond but
23     stated that his decision had been made and there was nothing she could do about it. (Id. ¶
24     34.) Mrs. Jones then asked whether she could take custody of L.J. and whether she could
25     transport him to Rady’s but Ju responded in the negative. (Id. ¶¶ 34, 36.) Then Ju
26     proceeded to provide the Tarasoff notice to the students on the “hate list” and transported
27     L.J. to Rady’s. (Id. ¶¶ 36-38.)
28

                                                     28
                                                                                    20cv1569-GPC(MDD)
     Case 3:20-cv-01569-GPC-MDD Document 24 Filed 12/02/20 PageID.406 Page 29 of 32



 1            Therefore, Plaintiff has alleged that the substantial motivating reason for Ju’s
 2     alleged discriminatory conduct by failing to accommodate was due to Plaintiff’s
 3     disability. Thus, the Court DENIES Defendants’ motion to dismiss the Unruh Civil
 4     Rights Act.
 5            5.      Ninth Cause of Action – False Imprisonment/False Arrest as to CRFI
 6     and Ju
 7            Defendants move to dismiss the false arrest/false imprisonment claim arguing that
 8     Ju performed a proper section 5150 assessment, he provided the required and proper
 9     Tarasoff20 notification to parents of the children identified on the “hate list” and properly
10     aided Officer McGill in transporting L.J. to Rady’s for a formal evaluation. (Dkt. No. 12-
11     1 at 15-16.) Plaintiff disagrees arguing that false imprisonment has been properly
12     alleged. (Dkt. No. 17 at 33.)
13            The “elements of a tortious claim of false imprisonment are: (1) the nonconsensual,
14     intentional confinement of a person, (2) without lawful privilege, and (3) for an
15     appreciable period of time, however short.” Fermino v. Fedco, Inc., 7 Cal. 4th 701, 715
16     (1994) (merchant's arrest). “Restraint may be effectuated by means of physical force,
17     threat of force or of arrest, confinement by physical barriers or by means of any other
18     form of unreasonable duress.” Id. (internal citations omitted). False imprisonment under
19     California law is the “unlawful violation of the personal liberty of another.” Asgari v.
20     City of Los Angeles, 15 Cal.4th 744, 757 (1997). False arrest is not a different tort; it is
21     merely “one way of committing a false imprisonment.” Collins v. City & Cnty. of San
22     Francisco, 50 Cal. App. 3d 671, 673 (1975).
23            Here, the complaint alleges that L.J. did not consent to the interrogation and was
24     not allowed to freely leave. (Dkt. No. 1-3, Compl. ¶ 31.) He was interrogated and
25     confined for four hours where he was interrogated and threatened with arrest. (Id. ¶ 32.)
26
27
       20
         In Tarasoff, the California Supreme Court required that warnings be given directly to an identifiable
28     potential victim of violence. Tarasoff v. Regents of the Univ. of Cal., 17 Cal. 3d 425 (1976).

                                                          29
                                                                                             20cv1569-GPC(MDD)
     Case 3:20-cv-01569-GPC-MDD Document 24 Filed 12/02/20 PageID.407 Page 30 of 32



 1     Eventually, he was placed in handcuffs and placed in a police vehicle without L.J.’s
 2     consent or probable cause. (Id.) These allegations support a claim for false
 3     imprisonment. The Court DENIES Defendants’ motion to dismiss the false
 4     imprisonment/false arrest cause of action.
 5           6.     Tenth Cause of Action – Battery as to CRFI and Ju
 6           Defendants move to dismiss the battery claim arguing that Ju performed a proper
 7     assessment and the necessary touching in transporting L.J. to Rady’s for a formal
 8     evaluation. (Dkt. No. 12-1 at 17.) Plaintiff argues that he was tightly handcuffed without
 9     his consent for about three hours which caused bruises and cuts on his wrists causing
10     significant physical pain and emotional trauma. (Dkt. No. 17 at 34.)
11           Civil battery requires the following elements: “(1) defendant intentionally
12     performed an act that resulted in a harmful or offensive contact with the plaintiff's
13     person; (2) plaintiff did not consent to the contact; and (3) the harmful or offensive
14     contact caused injury, damage, loss or harm to plaintiff.” Brown v. Ransweiler, 171 Cal.
15     App. 4th 516, 536-27 (2009); Rains v. Superior Ct., 150 Cal. App. 3d 933, 938 (1984)
16     (“A battery is a violation of an individual's interest in freedom from intentional, unlawful,
17     harmful or offensive unconsented contacts with his or her person.”).
18           The complaint alleges a claim for battery by asserting that Plaintiff was handcuffed
19     for a period of three hours without his consent which caused physical and emotional
20     harm. (Dkt. No. 1-3, Compl. ¶¶ 31, 36, 38-39.) Accordingly, the Court DENIES
21     Defendants’ motion to dismiss the battery cause of action.
22           7.     Eleventh Cause of Action – Intentional Infliction of Emotional Distress
23     as to CRFI and Ju
24           Defendants similarly argue that the intentional infliction of emotional distress
25     claim should be dismissed because Ju conducted a proper assessment and there was
26     nothing extreme or outrageous in Ju’s conduct. (Dkt. No. 12-1 at 18.) In response, L.J.
27     contends that the detention, interrogation, seizure and/or arrest was extreme and
28     outrageous. (Dkt. No. 17 at 34.)

                                                    30
                                                                                   20cv1569-GPC(MDD)
     Case 3:20-cv-01569-GPC-MDD Document 24 Filed 12/02/20 PageID.408 Page 31 of 32



 1           The tort of intentional infliction of emotional distress is comprised of three
 2     elements: (1) extreme and outrageous conduct by the defendant with the intention of
 3     causing, or reckless disregard of the probability of causing, emotional distress; (2) the
 4     plaintiff suffered severe or extreme emotional distress; and (3) the plaintiff's injuries were
 5     actually and proximately caused by the defendant's outrageous conduct. Cochran v.
 6     Cochran, 65 Cal. App. 4th 488, 494 (1998). The California Supreme Court has set a
 7     “high bar” to demonstrate severe emotional distress. Hughes v. Pair, 46 Cal. 4th 1035,
 8     1051 (2009). “Severe emotional distress means ‘emotional distress of such substantial
 9     quality or enduring quality that no reasonable [person] in civilized society should be
10     expected to endure it.’” Id. (citation omitted).
11           Here, the complaint sufficiently alleges extreme and outrageous conduct by
12     Defendants of further detaining, interrogating and handcuffing a nine-year old autistic
13     boy who exhibited no signs of violence or emotional distress during the interrogation.
14     See e.g. Crouch v. Trinity Christian Ctr. of Santa Ana, Inc., 39 Cal. App. 5th 995, 1007
15     (2019) (extreme and outrageous conduct where director of non-profit corporation, also
16     victim’s grandmother, flew into a tirade, yelling at a 13-year-old rape victim that she is
17     stupid and it was her fault). Accordingly, the Court DENIES the motion to dismiss the
18     intentional infliction of emotional distress cause of action.
19           In sum, the Court GRANTS Defendants CRFI and Ju’s motion to dismiss the Title
20     II of the ADA cause of action and DENIES the motion to dismiss as to the immunity
21     under the LPS Act, claims under Monell, Section 504 of the Rehabilitation Act, Unruh
22     Civil Rights Act, and the state law claims for false imprisonment/false arrest, battery and
23     intentional infliction of emotional distress. The Court also GRANTS dismissal of the
24     seventh cause of action for breach of mandatory duties under Government Code section
25     815.6 and eighth cause of action for negligence under California Government Code
26     section 815.2, 815.6 and 820 against CRFI as unopposed.
27     ///
28     ///

                                                     31
                                                                                   20cv1569-GPC(MDD)
     Case 3:20-cv-01569-GPC-MDD Document 24 Filed 12/02/20 PageID.409 Page 32 of 32



 1     F.    Leave to Amend
 2           In the opposition to all Defendants’ motions to dismiss, Plaintiff seeks leave to file
 3     an amended complaint in the event the Court grants dismissal of any claims. Because
 4     leave to amend would not be futile, the Court GRANTS Plaintiff’s request for leave to
 5     file an amended complaint. See DeSoto, 957 F.2d at 658; Schreiber, 806 F.2d at 1401.
 6                                            Conclusion
 7           As described above, the Court GRANTS in part and DENIES in part the City of
 8     San Diego and Officer McGill’s motion to dismiss; GRANTS PUSD and Richardson’s
 9     motion to dismiss; and GRANTS in part and DENIES in part CRFI and Ju’s motion to
10     dismiss. Plaintiff is granted leave to amend to file an amended complaint within 20 days
11     of the Court’s order. The hearing set on December 4, 2020 shall be vacated.
12           IT IS SO ORDERED.
13     Dated: December 2, 2020
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    32
                                                                                  20cv1569-GPC(MDD)
